DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/28/2019 and 7/30/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “machine-readable medium” is not limited to only non-transitory machine-readable mediums. The Specification of the present patent application nowhere makes a distinction on what “machine-readable medium” might entail. However, paragraph 00180 does make a distinction for a “storage medium” which might include “any other type of media suitable for storing electronic instructions.”  Transitory mediums, such as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. [Plante] (US PGPub 2002/0194509) in view of Ababei (“Distributed Minimum Energy Point Tracking for Systems-on-Chip”, pgs. 246-251).

As to claim 1
Plante discloses a processor (processing unit 102, see Fig. 1) comprising: 
at least one core (one or more CPU’s of CPU array 220; see Fig. 2) to execute instructions; 
at least one temperature sensor (temperature sensor 210, see Fig. 2) to output thermal information (temperature) regarding the processor (see paragraph 0028, lines 1-5); 
an activity monitor (CPU utilization monitor 320, see Fig. 3) to monitor activity (CPU utilizations) of the processor and to output activity information based at least in part thereon (see paragraph 0036, lines 1-3); and 
a controller (CPU Performance Manager 300, see Figs. 2 and 3) coupled to the at least one temperature sensor and the activity monitor (see Figs. 2 and 3), the MEP controller to: 
generate a change in thermal tracking information, based at least in part on prior thermal information and the thermal information (see paragraph 0026, lines 10-11; paragraph 0028, lines 10-14; and paragraph 0063, lines 8-12); 
generate a change in activity tracking information, based at least in part on prior activity information and the activity information (see paragraph 0063, lines 3-7); and 
performance level) based at least in part on the change in thermal tracking information and the change in activity tracking information (see paragraph 0063, lines 3-12). 
Though Plante discloses a controller determining a performance state based on tracking information; Plante fails to specifically disclose the processor comprising:
a minimum energy point (MEP) controller determining a MEP performance state.
Ababei discloses a processor comprising:
a minimum energy point (MEP) controller (intelligent minimum energy point tracking (MEPT) controllers; see page 247, 1st column, lines 22-23) determining a MEP performance state (optimum VDD; see page 248, section A. Simulation with Simulink; line 5) based on CPU temperature information (temperature (PVT) variations; see page 247, section III. MINIMUM ENERGY POINT, lines 16-17) and activity information (activity of the core; see page 247, section III. MINIMUM ENERGY POINT, line 20) (see page 248, section A. Simulation with Simulink; lines 1-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plante’s invention with Ababei’s teachings in order to determine optimum performance levels when considering a minimum energy point, since doing so would permit controlling each VF island (CPU) to operate at its minimum energy point (see Ababei page 246, 2nd column, lines 15-16).As to claim 9
Plante discloses the processor of claim 1, further comprising a power controller coupled to the MEP controller, the power controller (CPU throttler 315, see Fig. 3) to As to claim 14
Plante discloses a machine-readable medium having stored thereon instructions, which if performed by a machine cause the machine to perform a method comprising: 
receiving, in a controller (CPU Performance Manager 300, see Figs. 2 and 3) of a processor (one or more CPU’s of CPU array 220; see Fig. 2), thermal tracking information (temperature) regarding a temperature of the processor and activity tracking information (CPU utilizations) regarding activity of the processor (see paragraph 0028, lines 1-5); 
generating a change in tracking information, based at least in part on the thermal tracking information (see paragraph 0026, lines 10-11; paragraph 0028, lines 10-14; and paragraph 0063, lines 8-12) and the activity tracking information (see paragraph 0063, lines 3-7); 
computing a step value based at least in part on the change in tracking information (see paragraph 0063, lines 1-9); and 
outputting a performance state using the step value (see paragraph 0063, lines 3-12). 
Though Plante discloses a controller outputting a performance state based on tracking information; Plante fails to specifically disclose the method comprising:

Ababei discloses a a minimum energy point (MEP) controller (intelligent minimum energy point tracking (MEPT) controllers; see page 247, 1st column, lines 22-23) outputting a MEP performance state (optimum VDD; see page 248, section A. Simulation with Simulink; line 5) based on CPU temperature information (temperature (PVT) variations; see page 247, section III. MINIMUM ENERGY POINT, lines 16-17) and activity information (activity of the core; see page 247, section III. MINIMUM ENERGY POINT, line 20) (see page 248, section A. Simulation with Simulink; lines 1-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plante’s invention with Ababei’s teachings in order to determine optimum performance levels when considering a minimum energy point, since doing so would permit controlling each VF island (CPU) to operate at its minimum energy point (see Ababei page 246, 2nd column, lines 15-16).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. [Plante] (US PGPub 2002/0194509), in view of Ababei (“Distributed Minimum Energy Point Tracking for Systems-on-Chip”, pgs. 246-251), and further in view of Lin et al. [Lin] (US PGPub 2013/0345892).

As to claim 13

Lin discloses a processor (integrated circuit 10, see Fig. 1) wherein a controller (thermal control circuit 15, see Fig. 1) is to prevent update to a performance state (performance level) if the change in thermal tracking information (temperature changes) and the change in activity tracking information are less than a corresponding threshold (threshold) (see paragraph 0039, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plante’s and Ababei’s inventions with Lin’s in order to prevent updates to Plante’s performance level when temperature and/or activity changes do not rise to a level of concern, since doing so would avoid unnecessary changes for short-lived changes (see Lin paragraph 0039, lines 5-6).
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 2-8, 10-12, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: As to claim 18, prior art fails to specifically teach a minimum energy point (MEP) controller in which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:  In regard to dependent claim 2, prior art fails to specifically teach encoding changes in thermal tracking information and activity tracking information into step values and computing a step value based on those step values. Accordingly claim 2 and the claims that depend upon it are allowable over the prior art. In regards to dependent claims 10 and 15, similar to claim 18 prior art fails to specifically teach determining an initial MEP operating point based on a sweep of voltage/frequency values and process variation information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115